IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00060-CR
No.
10-03-00061-CR
 
Terry Jerome Beck,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 179th District Court
Harris County, Texas
Trial Court Nos. 564,661 and 564,662
 

Opinion

 




        This appeal concerns convictions for indecency
with a child.  Appellant filed a motion
for forensic DNA testing.  See Tex.
Code Crim. Proc. Ann. ch. 64 (Vernon Supp. 2004). 
Appellant’s appointed appellate counsel has filed an Anders brief.  See
Anders v. California, 386 U.S. 738 (1967). 
We will affirm.
      Appellant
has filed a brief.  See Anders at 744; Ayala v.
State, 633 S.W.2d 526, 527 (Tex. Crim. App. 1982).  The State has filed a response.  See
Sowels v. State, 45 S.W.3d 690, 694 (Tex. App.—Waco 2001, no pet.).
      We
have conducted an independent review of the record to discover whether there
are arguable grounds for appeal.  See Stafford v.
State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991); see also Anders
at 744.  We determine that there are
none.  Appellant complains, in part, of
his 1990 conviction.  We do not have
jurisdiction to address those untimely complaints.  Appellant contends that he is not receiving
the assistance of counsel.  No
requirement of constitutionally effective assistance applies in Chapter 64 proceedings.  Morris
v. State, 110 S.W.3d 100, 103 (Tex. App.—Eastland 2003, pet. ref’d); see Ex parte Graves, 70 S.W.3d 103, 110 (Tex. Crim. App. 2002)
(constitutionally effective assistance of counsel not required in collateral
attacks).  Appellant also complains that
he should have been permitted to “scope” the State’s entire file.  A defendant has no general right to discovery
of non-exculpatory evidence.  See Washington v.
State, 856 S.W.2d 184, 184
(Tex. Crim. App. 1993).  Appellant does
not frame an arguable claim that the State possesses material exculpatory
evidence.
      We
affirm the judgment.  Counsel must advise
Appellant of our decision and of his right to file a petition for discretionary
review.  See Sowels at 694.
TOM
GRAY
Chief Justice
Before
Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Opinion
delivered and filed August 11, 2004
Affirmed
Do
not publish
[CRPM]